

Exhibit 10.37
FOURTH AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the "Fourth Amendment"),
dated as of February 25, 2014 (the "Fourth Amendment Effective Date"), is made
by and between Highlands Lofts, LLC, a Missouri limited liability company
("Seller"), and KBS Legacy Partners Lofts LLC, a Delaware limited liability
company ("Purchaser"), with reference to the following:
WHEREAS, KBS Purchaser and Seller are parties to that certain Purchase and Sale
Agreement dated as of October 16, 2013, that certain First Amendment to Purchase
and Sale Agreement dated as of October 28, 2013 (the "First Amendment"), that
certain Second Amendment to Purchase and Sale Agreement dated as of November 14,
2013 and that certain Third Amendment to Purchase and Sale Agreement dated as of
November 18, 2013 (collectively, the "Purchase Agreement");
WHEREAS, Seller and Purchaser have agreed to enter into this Fourth Amendment to
set forth their agreement regarding the matters set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Purchaser and Seller hereby agree to the
following:
1.Terms. All initially capitalized terms which are used in this Fourth
Amendment, but not otherwise defined herein, shall have the same meanings as
ascribed thereto in the Purchase Agreement.
2.Escrow Holdback. Section 4 of the First Amendment is hereby deleted in its
entirety.
3.Rent Adjustment. Seller and Purchaser hereby agree that the Rent Adjustment
equals ONE HUNDRED SIXTY TWO THOUSAND ONE HUNDRED THREE DOLLARS ($162,103)
resulting in a final Purchase Price of FORTY-ONE MILLION EIGHT HUNDRED THIRTY
SEVEN THOUSAND EIGHT HUNDRED NINETY SEVEN DOLLARS ($41,837,897).
4.Purchase Agreement Ratified. In all other respects, except as otherwise
provided by this Fourth Amendment, the undersigned hereby ratify and confirm the
Purchase Agreement which remains in full force and effect.
5.Counterparts. This Fourth Amendment may be executed in counterparts, each of
which shall be deemed an original and all of said counterparts shall constitute
but one and the same instrument. Signatures delivered via facsimile or other
electronic means shall be accepted as if original.
[REMAINDER OF PAGE IS INTENTIONALLY BLANK]

1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned hereby execute this Fourth Amendment to be
effective as of February 25, 2014.
PURCHASER:
KBS LEGACY PARTNERS LOFTS LLC, a Delaware limited liability company
By:
KBS Legacy Partners Properties LLC, a Delaware

limited liability company, its sole member
By:
KBS Legacy Partners Limited Partnership,

a Delaware limited liability company, its
sole member
By:
KBS Legacy Partners Apartment

REIT Inc., a Maryland corporation,
its sole general partner




By:
/s/ Guy K. Hays

Guy K. Hays
Executive Vice President


SELLER:
HIGHLANDS LOFTS, LLC
a Missouri limited liability company
By:
/s/ Steven A. Brown

Steven A. Brown, Authorized Manager


The undersigned Escrow Agent joins in the execution of this Fourth Amendment in
order to acknowledge the terms hereof.
FIDELITY NATIONAL TITLE COMPANY


By:
/s/ Kim Azure

Name:
Kim Azure

Title:
Commercial Escrow Officer






2